Citation Nr: 0310062	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected tinea cruris.

2.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected warts of the 
right fourth toe.

3.  The propriety of the initial 50 percent rating assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD), prior to April 24, 2001.

4.  The propriety of the current 70 percent rating assigned 
for the veteran's service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May to June 1993 and 
from August 1994 to August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March, May and October 1999 and July 
2001 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  In the 
March 1999 rating action, the RO granted service connection 
for PTSD and assigned an initial 10 percent evaluation, 
effective August 30, 1998.  In May 1999, the RO determined 
that the March 1999 was clearly and unmistakably erroneous in 
not assigning a 50 percent rating for the condition, 
effective August 30, 1998.  In October 1999, the RO granted 
service connection for tinea cruris and for warts of the 
right fourth toe, and assigned separate initial 
noncompensable evaluations for these disabilities, effective 
August 30, 1998.  Finally, in July 2001, the RO granted a 
higher rating of 70 percent for the veteran's PTSD, effective 
April 24, 2001.  The veteran perfected a timely appeal of 
these determinations to the Board.

Because the increases in the initial evaluation of the 
veteran's PTSD do not represent the maximum rating available 
for the disability, the veteran's claim challenging the 
propriety of the initial evaluations for this condition 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  In light of this action, the Board has 
recharacterized this claim as reflected on the title page as 
separate issues involving the propriety of the initial and 
subsequent evaluations assigned.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Further, because the veteran also 
challenges the initial evaluations assigned for his tinea 
cruris and warts of the right fourth toe, the Board has 
likewise recharacterized these claims on the title page.  See 
Fenderson.

The veteran also perfected appeals to the Board challenging 
the RO's denial of service connection for athlete's foot and 
to initial compensable ratings for his service-connected 
bilateral pes planus and gastritis.  When this matter was 
previously before the Board in December 2002, however, the 
Board denied these claims and thus they are no longer before 
the Board.


REMAND

In December 2002, the Board undertook additional development 
of the veteran's claims challenging the initial evaluations 
assigned for his tinea cruris, warts of the right fourth toe 
and PTSD pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  In Disabled American Veterans v. 
Principi, No. 02-7304 (Fed. Cir. May 1, 2003) the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  As such, 
although the Board has obtained copies of the April 2003 VA 
examination reports, in light of the Federal Circuit's 
decision, the case must be remanded.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should readjudicate the 
veteran's claims challenging the 
propriety of the initial noncompensable 
ratings assigned for his tinea cruris and 
warts of the right fourth toe in light of 
the evidence received since its January 
2000 Statement of the Case.

2.  The RO should readjudicate the 
veteran's claims challenging the 
propriety of the initial 50 and 70 
percent evaluations assigned for his PTSD 
in light of the evidence received since 
its April 1999 Statement of the Case.

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


